MCDONALD, J.,
dissenting. The majority finds Public Acts 1995, No. 95-355 (P.A. 95-355), to be retrospective in application. That public act, codified as General Statutes § 17b-654, provided for judicial review under the Uniform Administrative Procedure Act (UAPA); General Statutes § 4-166 et seq.; of administrative decisions concerning vocational rehabilitation services. Prior to the enactment of P.A. 95-355, the legislative regulation review committee1 had approved § 10-102-2 (b) (2) of the Regulations of Connecticut State Agencies, which specifically provides that there be no judicial review under the UAPA of such decisions. At the time, General Statutes (Rev. to 1993) § 17-664, now codified as § 17b-654, provided: “Any applicant for or recipient of vocational rehabilitation services who is aggrieved by a decision regarding eligibility for services . . . shall be entitled to an administrative review by making written request to the department of human resources.” Section 10-102-2 (b) (2) provides: “ ‘Administrative Review’ means an informal procedure through which the Division affords an opportunity to a client or applicant for *633rehabilitation services, his or her parent, guardian or other representative, to express and seek remedy for dissatisfaction with Division action or inaction in the provision or denial of such services. Administrative Review is not a ‘contested case’ within the meaning of Section 4-166 (2) of the Connecticut General Statutes. ” (Emphasis added.) This history contradicts the majority’s conclusion that P.A. 95-355 clarified the existing law and should be applied retrospectively.
Accordingly, I would affirm the judgment of the Appellate Court.

 General Statutes § 4-170 provides in relevant part: “(c) The committee shall review all proposed regulations and, in its discretion, may hold public hearings thereon, and may approve, disapprove or reject without prejudice, in whole or in part, any such regulation. ...”
General Statutes § 4-171 requires review of all disapproved regulations by the General Assembly.